In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated March 21, 1995, which denied his motion for summary judgment and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly awarded summary judgment to the defendants. Under the circumstances of this case, the plaintiff may not maintain a common-law negligence cause of action (see, Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423, 440-441; Cooper v City of New York, 81 NY2d 584, 590). Nor may he maintain a cause of action pursuant to General Municipal Law § 205-a, which permits a firefighter to maintain an action against one whose negligence in failing to comply with a statute causes the firefighter to be injured. The scope of that statute is limited to property owners and their failure to maintain premises in a safe condition (see, Kenavan v City of New York, 70 NY2d 558, 566). Although the law, which had previously precluded police officers from recovering under similar circumstances, has been amended to permit police officers to recover for injuries received "at any time or place” as a result of a person’s failure to comply with a statute (see, General Municipal Law § 205-e), there has been no corresponding amendment regarding firefighters. Copertino, J. P., Hart, Goldstein and McGinity, JJ., concur.